AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON JULY 10, 2014 File No. 333-192858 File No. 811-22920 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ POST-EFFECTIVE AMENDMENT NO. 5 /X/ AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ AMENDMENT NO. 9 /X/ THE ADVISORS’ INNER CIRCLE FUND III (Exact Name of Registrant as Specified in Charter) One Freedom Valley Drive Oaks, Pennsylvania 19456 (Address of Principal Executive Offices, Zip Code) (800) 932-7781 (Registrant’s Telephone Number, including Area Code) Michael Beattie c/o SEI Corporation One Freedom Valley Drive Oaks, Pennsylvania 19456 (Name and Address of Agent for Service) Copies to: Sean Graber, Esquire Dianne M. Descoteaux, Esquire Morgan, Lewis & Bockius LLP c/o SEI Corporation 1701 Market Street One Freedom Valley Drive Philadelphia, Pennsylvania 19103 Oaks, Pennsylvania 19456 It is proposed that this filing become effective (check appropriate box) / / Immediately upon filing pursuant to paragraph (b) /X/ On August 13, 2014 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On [date] pursuant to paragraph (a) of Rule 485 [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A for The Advisors’ Inner Circle Fund III (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933 (the “1933 Act”) solely for the purpose of delaying, until August 13, 2014, the effectiveness of Post-Effective Amendment No. 1 (“PEA No. 1”), which was filed with the Commission via EDGAR Accession No. 0001135428-14-000226 on March 31, 2014, pursuant to paragraph (a)(2) of Rule 485 under the 1933 Act. PART A – PROSPECTUS The Prospectus for the Nomura High Yield Fund (the “Fund”), a new series of the Trust, is incorporated herein by reference to Part A of PEA No. 1. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for the Fund is incorporated herein by reference to Part B of PEA No. 1. PART C – OTHER INFORMATION Part C of this Post-Effective Amendment is incorporated by reference to Part C of Post-Effective Amendment No. 3, which was filed with the Commission via EDGAR Accession No. 0001135428-14-000416 on June 12, 2014 pursuant to paragraph (b)(1)(iii) of Rule 485 under the 1933 Act. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 5 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Oaks, Commonwealth of Pennsylvania on the 10th day of July, 2014. THE ADVISORS’ INNER CIRCLE FUND III By: /s/ Michael Beattie Michael Beattie President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the date(s) indicated. * Trustee July 10, 2014 William M. Doran * Trustee July 10, 2014 Jon C. Hunt * Trustee July 10, 2014 Thomas P. Lemke * Trustee July 10, 2014 Randall S. Yanker * Trustee July 10, 2014 Terrence O. Jones /s/ Michael Beattie President July 10, 2014 Michael Beattie * Treasurer, Controller & Chief Financial Officer July 10, 2014 James F. Volk * By: /s/ Michael Beattie Michael Beattie Attorney-in-Fact
